Citation Nr: 0623388	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-08 853	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include degenerative joint disease.

3.  Entitlement to service connection for a right knee 
disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a left shoulder disorder and disorders of the left and right 
knees. 

The veteran testified before the undersigned at a December 
2004 hearing in Pittsburgh, Pennsylvania.  A transcript of 
the proceeding is associated with the file.


FINDINGS OF FACT

1.  The medical evidence does not show a current disability 
of the left shoulder.

2.  The veteran's left knee disorder, to include degenerative 
joint disease, was not present during service or for decades 
thereafter, and the preponderance of the evidence is against 
a causal link between his current left knee disorder and any 
remote incident in service.

3.  The veteran's right knee disorder, to include 
degenerative joint disease, was not present during service or 
for decades thereafter, and the preponderance of the evidence 
is against a causal link between his current right knee 
disorder and any remote incident in service.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005). 

2.  The veteran's degenerative joint disease of the left knee 
was not incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005). 

3.  The veteran's degenerative joint disease of the right 
knee was not incurred in or aggravated by active service, nor 
may degenerative joint disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must 
be a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss experiencing pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

Left Shoulder

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board cannot find evidence in the veteran's claims file 
that would support a contention that the veteran has a 
current disability of the left shoulder.  The veteran has 
been employed by VA for many years and has used the medical 
services of the VA for many of those years.  VA treatment 
records going back a decade have been associated with the 
claims file.  The records show that, in May 1996, the veteran 
complained of weakness in his left shoulder and arm.  The 
veteran underwent neurological VA examination in June 1996.  
The veteran's left arm had atrophied and he had numbness.  
The examiner found abnormal nerve activity by needle EMG and 
indicated that the veteran's symptoms were consistent with 
radiculopathy.  At a VA examination in September 1996, the 
examiner indicated that the veteran had radiculopathy and 
atrophy of the left arm.  The veteran had undergone physical 
therapy between VA examinations and his symptoms had 
improved.  The examiner stated that the left arm disorders 
were related to a 1981 mining accident in which the veteran's 
cervical spine was injured.  The cervical spine injury had 
since caused the radiculopathy of the left shoulder and arm.  
The examiner indicated the veteran's condition was a 
spontaneous illness.  He also indicated that it may be a 
recurring illness; however, the Board can find no evidence 
that it actually has recurred.  A neurosurgery note dated in 
March 1997 shows complaints of left-sided neck and shoulder 
pain, but no diagnosis of an actual left shoulder disorder.  
Since  1997, the veteran has been seen numerous times for 
treatment.  At not one visit since 1997 has the veteran 
complained of symptomatology of his left shoulder.  There is 
no diagnosis of a chronic or recurring illness.  

The sole evidence on the record regarding a current 
disability of the left shoulder is comprised of the veteran's 
complaints of pain in the shoulder at the December 2004 Board 
hearing.  As noted above, the veteran is not competent to 
diagnose a disorder.  Review of the record since service does 
not show that the veteran has been diagnosed with a chronic 
disability involving the left shoulder.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a disability of the 
left shoulder.  As discussed above, entitlement to service 
connection for disease or injury is limited to cases in which 
such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a 
disability manifested by left shoulder pain must be denied 
because there is no competent evidence of a disability for 
which service connection may be sought.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2005).


Left and Right Knees

The veteran has been diagnosed with degenerative joint 
disease in both knees, which he contends is the result of 
service.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The medical evidence of record shows that the veteran 
developed degenerative joint disease, but not until many 
years post service.  The veteran cannot benefit from the 
presumption.  

As discussed above, service connection may be established on 
evidence of a current disability, incurrence or aggravation 
in service and a relationship between the current disability 
and incurrence or aggravation in service.  See Hickson, 
supra.  

The evidence indicates that the veteran had inservice knee 
problems.  The veteran's December 1968 induction to service 
physical examination reported the veteran's knees as normal.  
At his April 1972 separation from service physical 
examination, the examiner listed the veteran as having 
bilateral knee pain and chondromalacia of the right knee.  

During the development of this claim, the veteran was sent 
for a November 2005 VA examination to gather evidence 
regarding whether the bilateral knee disorder could be 
related to service.  The examiner considered the veteran's 
service medical records and his post service records.  The 
post service records included x-rays from March 1997, 
November 2004 and January 2005.  The diagnosis was bilateral 
degenerative joint disease of the knee.  The examiner 
indicated that the veteran's degenerative joint disease was 
not of a type that was the result of trauma.  The examiner 
also indicated that the degenerative joint disease did not 
appear for many years post service.  On the basis of these 
facts, the examiner concluded that the veteran's degenerative 
joint disease was not as least as likely as not related to 
his military service.  

The Board has reviewed the file and can find no competent 
evidence of a current, bilateral knee disorder, other than 
degenerative joint disease.  The degenerative joint disease 
did not appear within the presumption period.  See 38 C.F.R. 
§ 3.309.  The sole medical evidence of record of a 
relationship between the veteran's degenerative joint disease 
and service indicates the two are not at least as likely as 
not related.  Without medical evidence of a relationship 
between the veteran's current degenerative joint disease and 
his military service, the claims must fail.  See Hickson, 
supra.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
degenerative joint disease of the knees.  The benefit of the 
doubt rule is not for application.  See Gilbert, supra.  


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, supra.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II.  Furthermore, following remand by 
the Board, the veteran was sent an additional letter in June 
2005.  The June 2005 letter also satisfied the VCAA notice 
obligations.  The veteran's claim was then readjudicated in 
March 2006 and a Supplemental Statement of the Case issued.  
The remedy for inadequate notice is a remand for proper 
notice and readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This remedy has already been 
undertaken.  The Board finds that any error of notice is 
harmless.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

On the left shoulder claim, as more fully discussed above, 
there is no competent medical evidence showing a chronic left 
shoulder disorder.  The record contains the last ten years of 
the veteran's treatment records, and these records document a 
disorder of the left shoulder which resolved ten years ago.  
There is no medical evidence of recurrence.  The veteran did 
not identify outstanding private records that pertained to 
the issue which might show a present disability of the left 
shoulder.  The evidence currently of record does not show the 
presence of a chronic left shoulder disorder, and there is no 
reasonable possibility that an examination will aid in 
substantiating the veteran's claims.  Thus, there is no duty 
to assist the veteran with these claims by providing him with 
an examination.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (VA not obligated to provide a medical 
examination or obtain a medical opinion unless claimant shows 
some causal connection between current disability and 
service).

The veteran was afforded medical examination to obtain an 
opinion as to whether his left and right knee conditions can 
be directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease, is denied.

Entitlement to service connection for a right knee disorder, 
to include degenerative joint disease, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


